IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Niche Knight,                      :
                        Petitioner :
                                   :
      v.                           :        No. 1752 C.D. 2015
                                   :
Workers' Compensation Appeal       :
Board (Commonwealth of             :
Pennsylvania, Norristown State     :
Hospital),                         :
                        Respondent :



                                   ORDER



            NOW, July 8, 2016, upon consideration of petitioner’s application for

reargument en banc and respondent’s answer in response thereto, the application is

denied.



                                            MARY HANNAH LEAVITT,
                                            President Judge